UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7509


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT HILL, a/k/a Benny,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:03-cr-00059-REP)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hill, Appellant Pro Se. Sara Elizabeth Chase, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Hill appeals the district court’s order denying

his 18 U.S.C. § 3582 (2006) motion for reduction of sentence.

We   have      reviewed    the   record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Hill, No. 3:03-cr-00059-REP (E.D. Va.

July 22, 2009).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2